COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 Clemente D. Grant,                                           No. 08-13-00247-CV
                                               '
                            Appellant,                          Appeal from the
                                               '
 v.                                                        County Court at Law No. 1
                                               '
 Raymundo Espiritu and David Barnes,                        of Tarrant County, Texas
                                               '
                           Appellees.          '             (TC# 2011-004353-1)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until February 3, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Constance M. Maher, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before February 3, 2014.

       IT IS SO ORDERED this 15th day of January, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.